Citation Nr: 9910383	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-19 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

(1)  Entitlement to an evaluation in excess of 10 percent for 
constipation.

(2)  Entitlement to an increased (compensable) evaluation for 
migraine headaches.

(3)  Entitlement to an increased (compensable) evaluation for 
vulvar dermatomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted service connection for 
constipation and assigned a 10 percent disability evaluation.  
In that same decision, the RO also granted service connection 
for migraine headaches and vulvar dermatomycosis and assigned 
noncompensable evaluations to each disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Current manifestations of the veteran's service-connected 
constipation include complaints of constipation without 
evidence of any diarrhea or ascertained constant abdominal 
distress.

3.  The veteran is not shown by competent medical evidence to 
manifest chronic migraine headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.

4.  The veteran's service-connected vulvar dermatomycosis is 
manifested by subjective complaints of vaginal itching, 
claimed as "lichen," with no objective evidence of any 
abnormal gynecological findings.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for constipation have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code 7319 (1998).

2.  The schedular criteria for a compensable rating for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code 8100 (1998).

3.  The schedular criteria for a compensable rating for 
vulvar dermatomycosis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.116, 
Diagnostic Code 7612 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and Regulations

The Board finds that all three issues listed on the title 
page are well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the Board finds that these claims are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran with respect to her claims is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for constipation, for which 
the RO has assigned a 10 percent rating under Diagnostic Code 
7319 of the Rating Schedule; and for migraine headaches and 
vulvar dermatomycosis, both rated as noncompensably disabling 
pursuant to Diagnostic Codes 8100 and 7612, respectively.
 
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each of the aforementioned disabilities for 
which entitlement to an increased rating is asserted.  The 
Board has found nothing in the historical record which would 
lead it to conclude that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to such 
disabilities.

A.  Constipation

Pursuant to Diagnostic Code 7319, a 10 percent rating is 
warranted for "moderate" irritable colon syndrome (spastic 
colitis, mucous colitis, etc), manifested by frequent 
episodes of bowel disturbance with abdominal distress; a 30 
percent rating is warranted for "severe" irritable colon 
syndrome, manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.

VA medical records, dating from April to October 1998, 
reflect that the veteran had a history of constipation.  
April 1998 VA General Medical and Intestine examination 
reports reflect that the examiners had reviewed the veteran's 
claims file prior to the examinations.  An April 1998 VA 
Intestine examination report reflects that the veteran did 
complain of having any rectal pain, bleeding, nausea or 
vomiting but that she had had some discomfort in the 
periumbilical area of her abdomen.  The veteran reported that 
her discomfort was not related to her periods or bowel 
movements and that if she took a Dulcolax tablet, she would 
have a bowel movement the next day.  However, she related 
that if she did not take any medication, she would only have 
a bowel movement about every four days.  The veteran felt 
that her constipation problems had increased since service.  
On examination of the abdomen, there was no evidence of any 
masses, tenderness, organomegaly or costovertebral angle 
tenderness.  On rectal examination, the veteran had normal 
sphincter tone with no abnormality in the wall of the bowl.  
An occult blood test was negative.  The veteran was diagnosed 
as having constipation which responded to one Dulcolax tablet 
with no evidence of any rectal bleeding. 

In considering the veteran's claim for an increased rating 
for his service-connected constipation, the Board finds that 
an evaluation in excess of 10 percent is not warranted.  In 
reaching such conclusion, the Board emphasize that while the 
veteran complained of some discomfort in the periumbilical 
region of the abdomen, the clinical findings noted above are 
absent for any complaints of diarrhea, nausea, vomiting or 
constant abdominal distress.  In addition, while the veteran 
complained of constipation, it was found to have been 
relieved with medication.  Therefore, as there is no evidence 
of diarrhea, or alternating diarrhea and constipation with 
more or less constant abdominal distress, the above findings 
would not be characteristic of disability warranting a 30 
percent rating pursuant to Diagnostic Code 7319.  In light of 
the foregoing observations, the Board concludes that a rating 
in excess of 10 percent for the veteran's service-connected 
constipation is not warranted.

B.  Migraine Headaches

The RO has assigned the veteran's service-connected migraine 
headaches a noncompensable evaluation pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Under that code, a 
noncompensable evaluation is warranted for migraine headaches 
with less frequent attacks.  A 10 percent evaluation requires 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
requires characteristic prostrating attacks occurring on an 
average of once per month over the last several months.

VA medical records, dating from April to October 1998, 
reflect that the veteran had a history of migraine headaches.  
An April 1998 VA Neurological examination report reflects 
that the examiner reviewed the claims folder prior to the 
examination.  The veteran stated that she took different 
medications for her headaches, which would typically occur 
about once or twice a month.  She reported that she would go 
about a month without a headache.  Her typical headache was 
reported to have been associated with some visual symptoms, 
such as spots, sparkles or tunnel vision, which were followed 
by a throbbing headache which lasted for a couple of hours.  
The veteran had some nausea with the headaches but that she 
would rarely vomit.  She related that when she would get a 
headache, she would have to lay down in a quiet dark room or 
go to sleep.  The veteran had a normal neurological 
examination and was diagnosed as having migraine headaches.  
The examiner further indicated that the symptoms experienced 
by the veteran, such as visual scotoma, tunnel vision, 
throbbing headache with nausea and occasional vomiting with 
photophobia were typical of vascular migraine headaches.  The 
examiner noted that the veteran might have had some tension 
headaches in the past when she was under stress.  

Although the Board finds that the veteran's statements as to 
the frequency, duration and intensity of headaches to be 
credible, the evidence does not support a finding of 
characteristic prostrating attacks averaging one in two 
months over the last several months to warrant a 10 percent 
evaluation pursuant to Diagnostic Code 8100.  Indeed, as 
noted above, on recent VA examination, the veteran's 
headaches were not found to have been incapacitating and to 
have improved with medication; a neurological examination was 
normal.  Clearly, the veteran has not demonstrated that she 
meets the criteria needed to justify a compensable evaluation 
for the service-connected migraine headaches pursuant to 
38 C.F.R. § 4.124(a), Diagnostic Code 8100.  

C.  Vulvar Dermatomycosis

The RO has assigned a noncompensable disability evaluation to 
the veteran's service-connected vulvar dermatomycosis 
pursuant to 38 C.F.R. § 4.116, Diagnostic Code 7612.  Under 
that code, a zero percent evaluation will be assigned for 
symptoms that do not require continuous treatment.  A 10 
percent rating is assigned for symptoms that require 
continuous treatment, and a 30 percent evaluation is 
warranted for symptoms not controlled by continuous 
treatment.  

VA medical records dating from April to October 1998, reveal 
that the veteran had a history of lichen simplex.  During an 
April 1998 VA gynecological examination, the veteran's claims 
file was made available to the examiner for review.  The 
examiner noted the veteran's in-service history and related 
that in 1996, the veteran was diagnosed as having " 
lichens" of the vulva and was given an ointment, which she 
still used.  It was reported that in March 1997, the veteran 
had a vulvar biopsy which revealed dermatomycosis compatible 
with candida.  The veteran complained that she had 
experienced dysmenorrhea for the first two days of her period 
for the previous four to five months.  She noted that her 
periods were every 28 days and would last three to four days 
with heavy bleeding during the first two days.  The veteran 
denied having any clots.  In addition, the veteran continued 
to complain of occasional episodes of vaginal itching.  She 
claimed that she had been given an ointment for what she 
claimed was "lichen."  On examination, there was no 
evidence of any lesions compatible with lichen and her 
external genitalia, Bartholin, urethral and Skene's glands 
were all found to have been within normal limits.  Her vagina 
was moist and pink without any lesions.  The veteran's cervix 
was nulliparous and clear without any evidence of any 
lesions.  Her adnex was clear with no masses noted.  The 
veteran was diagnosed as having a history of abnormal pap 
smears with no dysplasia identified, a history of "lichen" 
and vulvar dermatomycosis compatible with candida.  

The Board observes that the during the recent VA examination, 
the veteran complained of occasional vaginal itching for 
which she took medication.  However, a gynelogical 
examination was negative for any abnormalities, to include 
lesions compatible with "lichen."  In light of the paucity 
of clinical findings noted above, the Board is of the opinion 
that an compensable evaluation for the veteran's service-
connected vulvar dermatomycosis is not warranted pursuant to 
38 C.F.R. § 4.116, Diagnostic Code 7612. 




II.  38 C.F.R. § 3.321(b)(1)

According to 38 C.F.R. § 3.321(b)(1) (1998), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case 
represents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Although the veteran indicated during the April 
1998 VA General Medical examination that she was unemployed, 
the record contains no indication that it was a result of the 
service-connected constipation, migraine headaches or vulvar 
dermatomycosis, or that such disabilities markedly interfered 
with her employment nor is there any suggestion that she has 
been frequently hospitalized as a result of such 
disabilities.  Therefore, there is no basis upon which to 
grant an increase in compensation on an extraschedular basis.


ORDER

An evaluation in excess of 10 percent for constipation is 
denied.

An increased (compensable) evaluation for migraine headaches 
is denied.

An increased (compensable) evaluation for vulvar 
dermatomycosis is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

